Motion by Charles Berkman for reinstatement to the bar as an attorney and counselor-at-law. Mr. Berkman was admitted to the bar at a term of the Appellate Division of the Supreme Court in the Second Judicial Department on October 21, 1953. By decision and order on application of this Court dated October 31, 2006, the Grievance Committee for the Second, Eleventh, and Thirteenth Judicial Districts was authorized to institute and prosecute a disciplinary proceeding against Mr. Berkman and the issues raised were referred to the Honorable James A. Gowan, as Special Referee, to hear and report. By decision and order on motion of this Court dated March 7, 2007, the Honorable James A. Gowan was relieved as Special Referee and the matter was reassigned to David I. Berber, as Special Referee, to hear and report. By opinion and order of this Court dated September 2, 2008, as amended by decision and order on motion of this Court dated September 25, 2008, Mr. Berkman was suspended from the practice of law for a period of three years, commencing October 10, 2008, based on five charges of professional misconduct (see Matter of Berkman, 55 AD3d 114 [2008]). By decision and order on motion of this Court dated November 20, 2012, Mr. Berkman’s motion for reinstatement was held in abeyance and the matter was referred to the Committee on Character and Fitness to investigate and report on his current fitness to practice law.
Upon the papers filed in support of the motion and the papers filed in relation thereto, and upon the report of the Committee on Character and Fitness and the exhibits annexed thereto, it is
Ordered that the motion is granted; and it is further,
Ordered that, effective immediately, Charles Berkman is reinstated as an attorney and counselor-at-law, and the Clerk of the Court is directed to restore the name of Charles Berkman to the roll of attorneys and counselors-at-law. Eng, P.J., Mastro, Rivera, Skelos and Angiolillo, JJ., concur.